

EXHIBIT 10.5


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of November 1, 2006 (the “Effective Date”), between KREIDO LABORATORIES (the
“Company”), and JOEL BALBIEN, Ph.D., an individual (the “Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the positions of
President and Chief Executive Officer;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, on an "at will" basis, in accordance
with the terms and subject to the conditions of this Agreement, commencing on
the Effective Date and terminating on the first (1st) anniversary of the
Effective Date (the “Scheduled Termination Date”), unless terminated in
accordance with the provisions of Section 12 below, in which case the provisions
of Section 12 shall control; provided, however, that unless either party
provides the other party with written notice of his or its intention not to
renew this Agreement at least 90 days prior to the expiration of the initial
term or any renewal term of this Agreement (as the case may be), this Agreement
shall automatically renew for additional one-year periods commencing on the day
after such expiration date. The Executive affirms that no obligation exists
between the Executive and any other entity which would prevent or impede the
Executive’s immediate and full performance of every obligation of this
Agreement. The Company may terminate this Agreement, anything to the contrary
notwithstanding, without any further compensation due to the Executive in the
event that the Company does not close a financing of at least TWENTY-FIVE
MILLION DOLLARS ($25,000,000) prior to January 15, 2007.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the positions of President and Chief Executive Officer, unless
and until otherwise instructed by the Company. The Executive agrees to devote to
the Company substantially all of his working time, skill, energy and best
business efforts during the term of his employment with the Company, and the
Executive shall not engage in business activities outside the scope of his
employment with the Company if such activities would detract from or interfere
with his ability to fulfill his responsibilities and duties under this Agreement
or require substantial amounts of his time or of his services, or which would
constitute a conflict of interest by the Executive.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every future
business opportunity presented to the Executive that arises within the scope of
the Business of the Company (as defined below) and would be feasible for the
Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account.
 
-1-

--------------------------------------------------------------------------------




4. Hours of Work. The Executive’s normal days and hours of work shall coincide
with the Company’s regular business hours. The nature of the Executive’s
employment with the Company requires flexibility in the days and hours that the
Executive must work, and may necessitate that the Executive work on other or
additional days and hours.


5. Location. The locus of the Executive’s employment with the Company shall be
primarily at the Company’s office located in Camarillo, California.


6. Compensation.


(a) Base Salary. During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, an annual salary of TWO HUNDRED THOUSAND DOLLARS ($200,000), less all
applicable taxes and other appropriate deductions, payable in accordance with
the Company's policy for salaried employees.


The Compensation Committee (as defined below) of the Board shall also review the
Executive’s base salary annually and shall make a recommendation to the Board as
to whether such base salary should be adjusted upward, which decision shall be
within the Board’s sole discretion.


(b) Annual Bonus. The Executive shall be entitled to an initial bonus of up to
ONE HUNDRED AND FIFTY THOUSAND DOLLARS ($150,000) for the period from the
Effective Date through December 31, 2007, the actual amount of the bonus shall
be determined according to achievement of performance-related financial and
operating targets established quarterly for the Company and the Executive by the
Compensation Committee. The Compensation Committee will establish four (4)
quarterly performance plans for the Employee. Each plan will contain financial
and operating objectives (the "Quarterly Performance Targets"), the achievement
of which will determine the amount of bonus paid during that quarter. The
initial performance objective shall be the completion of an equity financing of
the Company or its parent Company, which is expected to close concurrently with
the proposed merger transaction (the “Merger”) referred to in Section 17, for
which a bonus of THIRTY SEVEN THOUSAND FIVE HUNDRED DOLLARS ($37,500) will be
paid upon the closing date of the equity financing and the Merger. The remaining
three (3) Quarterly Performance Targets will be set by the Compensation
Committee of the board of directors of the Company or its parent Company (the
“Compensation Committee”) not later than January 12, 2007. The remaining
payments, if the Executive meets Quarterly Performance Targets, are scheduled
for April 1, 2007, July 1, 2007 and November 1, 2007.  Quarterly Performance
related financial and operational targets for Q4:2007 - Q3:2008 shall be adopted
by the Compensation Committee promptly after the end of Q3:2007, but in no event
later than October 12, 2007).
 
-2-

--------------------------------------------------------------------------------




7. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement of any reasonable expenses paid or incurred by him
in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by the Executive for
payment or reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts or such other supporting documentation in such form
and containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.


8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, twenty (20) vacation days, per year. The
Executive shall be entitled to carry over any accrued, unused vacation days from
year to year as provided by current Company policy.


9. Lock-Up Agreement. The Executive shall enter into a Lock-Up Agreement with
the Company in the form attached hereto as Exhibit B. During any period that the
Executive is precluded by the Lock-Up Agreement from exercising the Option
granted to the Executive under Section 10, then the exercise period in Section
10(d) will be extended by the amount of time during which the Executive could
not exercise the Option.


10. Stock Options. The Company hereby agrees to use commercially reasonable
efforts to cause Kreido Biofuels, Inc., a Nevada corporation (the “PubCo”) to
grant the Executive a non-qualified stock option under the PubCo's equity
incentive plan on the terms and conditions hereinafter stated. When so granted,
the following terms and conditions will be incorporated into a separate stock
option agreement (the “PubCo Stock Option Agreement”), dated the date of the
grant, between the Executive and the PubCo. In the event of any inconsistency
between the PubCo Stock Option Agreement and this Agreement, the terms of the
PubCo Stock Option Agreement shall prevail.


(a) Grant of Option. On the effective date of the Merger, the Company will grant
the Executive an option to purchase an aggregate of ONE MILLION TWO HUNDRED AND
FIVE THOUSAND THREE HUNDRED AND EIGHTY FOUR (1,205,384) shares of the Company’s
common voting stock (the “Option”) under the PubCo’s 2006 Stock Option Plan (the
“Stock Option Plan”). In subsequent years the Executive shall be eligible for
such grants of options and other permissible awards (collectively with such
options, the “Awards”) under the Stock Option Plan as the Compensation Committee
of the board of directors of PubCo shall determine.


(b) Option Price; Term. The per share exercise price of the Option shall be ONE
AND 35/100THS DOLLARS ($1.35), which represents the anticipated fair market
value per share of Company common voting stock on the closing date of the
Merger. The term of the Option shall be ten (10) years from the date of grant.
 
-3-

--------------------------------------------------------------------------------




(c) Vesting and Exercise. The Option shall be vested and exercisable in eight
(8) quarterly installments of ONE HUNDRED FIFTY THOUSAND SIX HUNDRED AND SEVENTY
THREE (150,673) shares each.


(d) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all Awards, whether or not vested, shall immediately expire
effective the date of termination of employment.


(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire on the later of ninety (90) days
after the termination of employment and the expiration of the contractual
lock-up agreement.


(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Awards shall immediately expire
effective the date of termination of employment. Vested Awards, to the extent
unexercised, shall expire one (1) year after the termination of employment.


(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control, as defined below, (B) by the Company without Cause or (C) by the
Executive for Good Reason, one-half (1/2) of all unvested Awards shall
immediately vest up to a maximum of six (6) months, and become exercisable
effective the date of termination of employment, and, to the extent unexercised,
shall expire one (1) year from the date of termination of employment.


(e) Payment. The full consideration for any shares purchased by the Executive
upon exercise of the Option shall be paid in cash.


11. Other Benefits.


(a) During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to all of the
Company’s managerial or salaried executive employees.


(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.
 
-4-

--------------------------------------------------------------------------------




(c) The Company shall purchase and maintain traditional directors and officers
liability insurance coverage in the amount of at least ONE MILLION DOLLARS
($1,000,000) covering the Company’s officers and directors, including the
Executive, as soon as practicable after the Effective Date, but in no event
later than 30 days following the Effective Date, provided such coverage is
available on commercially reasonable terms.


(d)  Until such time as the Executive becomes covered by Company medical
coverage, the Company shall pay the cost of COBRA coverage provided by the
Executive’s prior employer, to the same extent as such coverage was paid for by
such prior employer.


12. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executor’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the date of death; provided, that nothing contained in this
paragraph shall be deemed to excuse any breach by the Company of any provision
of this Agreement. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.


(b) “Disability.” In the event of the Executive's disability for a period of 120
consecutive days during any 365-day period, the Company shall thereafter have
the right, upon written notice to the Executive, to terminate this Agreement, in
which case the date of termination shall be the date of such written notice to
the Executive. As used herein, "disability" shall mean a physical and/or mental
disability of the Executive that prevents the Executive from substantially
performing the essential functions of his position even with reasonable
accommodation. In the event of termination under this Section, all the
Executive's compensation and benefits shall cease as of the date of his
termination, and the Executive will not be entitled to receive any Severance.


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as the occurrence of: (A)
gross neglect, malfeasance or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; or (D) a willful and material violation of any provision of Section
13 or Section 14 hereof.
 
-5-

--------------------------------------------------------------------------------




(ii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, any
earned but unpaid portion of Executive's annual bonus and unused vacation days
accrued through the Executive’s last day of employment with the Company. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions. However,
12 (c)(ii) not withstanding, with respect to "Cause" as defined in 12 (c)(i)(D)
of the Employment Agreement, the Company must provide notification in writing of
the breach and the Employee shall have the right to cure the breach to the
satisfaction of the Company within 30 days of the written notice.


(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board votes to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; (C) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company.


(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 12(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title specified in Section 2 above,
provided, however, that the retention of another executive as President and
Chief Executive Officer shall not, in and of itself, entitle the Executive to
claim a termination for Good reason hereunder; (C) any termination of the
Executive’s employment by the Company, other than a termination for Cause,
within 12 months after a Change of Control; (D) the assignment, without the
Executive’s consent, to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date within 12 months after a Change of Control; or (E)
material breach by the Company of this Agreement.
 
-6-

--------------------------------------------------------------------------------




(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the Company for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason within 30 days of its receipt from
the Executive of such written notice.


(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid base salary, any earned but unpaid
portion of Executive's bonus, and previously granted and unused vacation days
accrued through the Executive’s last day of employment with the Company; (B) as
severance pay, the Executive’s full base salary for a period of six (6) months;
and (C) continued coverage, at the Company’s expense, under all Benefits Plans
in which the Executive was a participant immediately prior to his last date of
employment with the Company, or, in the event that any such Benefit Plans do not
permit coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date. Except for severance which will
be payable monthly, all payments due hereunder shall be made within 45 days
after the date of termination of the Executive’s employment. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
(iv) The Executive shall have no duty to mitigate his damages, except that
continued benefits required to be provided under Section 11(e)(iii)(D) shall be
canceled or reduced to the extent of any comparable benefit coverage offered to
the Executive during the period prior to the Scheduled Termination Date by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services.


(f) Without “Cause.”
 
(i) By the Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company other than for Good Reason by providing prior
written notice of at least 90 days to the Company. Upon termination by the
Executive of this Agreement and the Executive’s employment with the Company
without Cause, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
earned but unpaid base salary, and unused vacation days accrued through the
Executive’s last day of employment with the Company. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.
 
-7-

--------------------------------------------------------------------------------




(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 90
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (A) any earned but unpaid base salary, unpaid pro
rata bonus previously granted and unused vacation days accrued through the
Executive’s last day of employment with the Company; (B) as severance pay, the
Executive’s full base salary for a period of six (6) months; and (C) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or, in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date. Except for severance which will
be payable monthly, all payments due hereunder shall be made within 45 days
after the date of termination of the Executive’s employment. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
13. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients, business partners or customers (“Confidential
Information”). The term “Confidential Information” includes information or
material that has actual or potential commercial value to the Company, its
affiliates and/or its clients, business partners or customers and is not
generally known to and is not readily ascertainable by proper means to persons
outside the Company, its affiliates and/or its clients or customers.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients, business partners or customers, the Executive agrees to keep
strictly confidential and not use for his personal benefit or the benefit to any
other person or entity (other than the Company) the Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, consultants, co-venturers and/or joint venture candidates
of the Company, its affiliates or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees, consultants
and/or co-venturers of the Company, its affiliates and/or its clients or
customers; (iii) non-public information proprietary to the Company, its
affiliates and/or its clients or customers, including, without limitation, cost
information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans (for current
and proposed facilities), markets and marketing methods, advertising and
marketing strategies, administrative procedures and manuals, the terms and
conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) proprietary technical information concerning products and
services of the Company, its affiliates and/or its clients, business partners or
customers, including, without limitation, product data and specifications,
diagrams, flow charts, know how, processes, designs, formulae, inventions and
product development; (v) lists of and/or information concerning applicants,
candidates or other prospects for employment, independent contractor or
consultant positions at or with any actual or prospective customer or client of
Company and/or its affiliates, any and all confidential processes, inventions or
methods of conducting business of the Company, its affiliates and/or its
clients, business partners or customers; (vi) acquisition or merger targets;
(vii) business plans or strategies, data, records, financial information or
other trade secrets concerning the actual or contemplated business, strategic
alliances, policies or operations of the Company or its affiliates; or (viii)
any and all versions of proprietary computer software (including source and
object code), hardware, firmware, code, discs, tapes, data listings and
documentation of the Company; or (ix) any other confidential information
disclosed to the Executive by, or which the Executive obligated under a duty of
confidence from, the Company, its affiliates, and/or its clients, business
partners or customers.
 
-8-

--------------------------------------------------------------------------------




(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company or destroy any
and all originals and copies of Confidential Information.


14. Non-Competition And Non-Solicitation.
 
(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients in and throughout the
United States and Europe (the “Geographic Boundary”) (to the extent the Company
comes to own or operate any material asset in other areas during the term of the
Executive’s employment, the definition of Geographic Boundary shall be
automatically expanded to cover such other areas), and that the Geographic
Boundary, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers.
 
-9-

--------------------------------------------------------------------------------




(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than one percent (1%) of
the outstanding voting shares of any publicly held company), or whether on the
Executive’s own behalf or on behalf of any other person or entity or otherwise
howsoever, (i) during the Executive’s employment with the Company and (ii) the
period during which the Executive continues to receive his base salary pursuant
to Section 12(e) or Section 12(f)(ii) of this Agreement following the
termination of this Agreement and of the Executive’s employment, in the
Geographic Boundary:


(i) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company. The “Business of the Company” is defined as the development and
production of biodiesel and other alternatives to petroleum-based fuels within
the Geographic Boundary.


(ii) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement.


(iii) Attempt in any manner to solicit or accept from any customer of the
Company, with whom the Executive had significant contact during the term of the
Agreement, business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company,
or if any such customer elects to move its business to a person other than the
Company, provide any services (of the kind or competitive with the Business of
the Company) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.


(iv) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.
 
-10-

--------------------------------------------------------------------------------




15. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in Los
Angeles, California. The Company will be responsible for the cost of the
arbitration and the arbitrator. The arbitration shall proceed in accordance with
the National Rules for the Resolution of Employment Disputes of the AAA in
effect at the time the claim or dispute arose, unless other rules are agreed
upon by the parties. The arbitration shall be conducted by one arbitrator who is
a member of the AAA, unless the parties mutually agree otherwise. The arbitrator
shall have jurisdiction to determine any claim, including the arbitrability of
any claim, submitted to them. The arbitrator may grant any relief authorized by
law for any properly established claim. The interpretation and enforceability of
this paragraph of this Agreement shall be governed and construed in accordance
with the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, and any other federal, state, or local law, regulation,
or ordinance, and any common law claims, claims for breach of contract, or
claims for declaratory relief. The Executive acknowledges that the purpose and
effect of this paragraph is solely to elect private arbitration in lieu of any
judicial proceeding he might otherwise have available to him in the event of an
employment-related dispute between him and the Company. Therefore, the Executive
hereby waives his right to have any such employment-related dispute heard by a
court or jury, as the case may be, and agrees that his exclusive procedure to
redress any employment-related claims will be arbitration.


16. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


Kreido Laboratories
1140 Avenida Acaso
Camarillo, California 93012
Attn: Chairman of the Board
Facsimile: (805) 384-0989
 
-11-

--------------------------------------------------------------------------------




If to the Executive:


Joel Balbien, Ph.D.
4041 Balcony Drive
Calabasas, California 91302


Any party may change the address to which communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.


17. Assignment and Assumption. This Agreement may be assigned to and assumed by
the PubCo in connection with a proposed merger transaction involving the Company
and a subsidiary of the Pubco. From and after such assignment and assumption,
all references to the Company shall be references to the PubCo, and this
Agreement shall have been effectively novated to become an agreement between the
Executive and the PubCo.


18. Miscellaneous.


(a) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to that State’s principles of conflicts of
law.


(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.


(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Section 13 or Section 14 of this Agreement, as
money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Section 13 or Section 14 of this Agreement. The Executive and the Company agree
that any pursuit of equitable relief in respect of Section 13 or Section 14 of
this Agreement shall have no effect whatsoever regarding the continued viability
and enforceability of Section 15 of this Agreement.


(d) Any waiver or inaction by the Company for any breach of this Agreement shall
not be deemed a waiver of any subsequent breach of this Agreement.
 
-12-

--------------------------------------------------------------------------------




(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.
 
-13-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.
 

EXECUTIVE:     COMPANY:               KREIDO LABORATORIES                 /s/
Joel Balbien     By: /s/ Philip Lichtenberger

--------------------------------------------------------------------------------

JOEL BALBIEN, Ph.D.    

--------------------------------------------------------------------------------

Name: Philip Lichtenberger

 
 
Title: Executive Vice President


     
-14-

--------------------------------------------------------------------------------


 